DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on February 20, 2020 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 20, 2020 and March 26, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7, 11-15 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is indefinite because it attempts to further limit the claimed invention with respect to an entity (pipette tip) that is not a part of the claimed invention. Absent the claim specifying the relevant dimensions of the pipette tip, the range of the tip landing zone that the claim intends to encompass is unclear.  
 Likewise, claim 7 is indefinite. Absent the claim specifying the material of the pipette tip as well as the force imparted by the pipette tip (especially if it is operated manually), the list of materials that the claim intends to cover is indefinite.  
Moreover, there is no antecedent basis for the limitation “the multichannel pipette” in claim 7.

Likewise, claim 13 is indefinite. Absent the claim specifying the relevant dimensions of the matrix material, the configuration that the claim is trying to recite is indefinite. Any article can be considered “configured to overlay” another article if it overlies another article.
Moreover, there is no antecedent basis for the limitation “the aperture” in claim 13, rendering the claim indefinite. 
Lastly, the relationship between the matrix material and the apparatus is unclear, rendering claim 13 indefinite. According to the claim, the device is adapted to engage with the apparatus and configured to overlay the matrix material, suggesting that the apparatus and the matrix material are distinct elements. Yet, the claim appropriates the receptacles to both the apparatus and the matrix material.   
Similarly, absent more context, claim 14 is indefinite because the configuration that the claim is trying to recite is unclear. Any article can be considered “configured as a lid” to another article depending on intended use as well as the relative dimensions of the articles. For example, a piece of paper can be “configured as a lid” for a cup if the paper is large enough to cover the opening of the cup.  
Similarly, claim 15 is indefinite. The configuration that the claim is attempting to recite is unclear. Moreover, there is no antecedent basis for the limitations “the receptacles” and “the aperture”.  
Claim 20 is indefinite due to the limitation “the media channel extending between” in line 6. The clause appears to be incomplete, rendering the scope of the limitation indefinite.  
Claim 21 is indefinite because the claim refers to the claimed elements using “the” even though claim 20 recites a plurality of said elements. Consequently, it is unclear to which of the plurality of elements each limitation refers.  
In addition, the clause “the tip landing zone has a width larger than…tip central axis” is indefinite, as discussed above (see rejection of claim 4 above). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

Claims 11-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 fails to further limit the claimed invention because, as discussed above, any article can be “adapted to engage” another article, provided that the proper engagement means exists to facilitate engagement.   
Likewise, claim 12 fails to further limit the claimed invention. Moreover, the subject matter of claim 12 is directed solely to the apparatus, which is not a part of the claimed invention. According to claim 11, the apparatus is recited only in the context of what the claimed device is adapted to engage. Consequently, further limiting the apparatus by specifying that the apparatus comprises a plurality of receptacles does not further limit the claimed device. 
Likewise, claim 13 fails to further limit the claimed invention. Any article (e.g. the device) is configured to overlay another article (e.g. the matrix material) having similar dimensions as the article. Moreover, the other limitations in the claim further limit the matrix material, which is not a part of the claimed device.    
Likewise, claim 14 fails to further limit the claimed invention. As discussed above, any article can be configured as a lid to another article depending on intended use as well as the relative dimensions of the articles.
Likewise, claim 15 fails to further limit the claimed invention (see rejection of claim 13 above). 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-15, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobodan et al. (WO 2015/106356 A1).
With respect to claims 1 and 2, Slobodan et al. disclose a device for use with a pipette, the device comprising (see Fig. 5 and 5A): 
-a body having an upper surface 514 and a lower surface 512, the body comprising: 
-a plurality of sample ports 560 (see Fig. 5), each sample port comprising (see Fig. 5A):
-a cavity 564 extending into the body from the upper surface 514 towards the lower surface 512, but not traversing the body, 
-a bottom defined by a floor plate (shelf connected to aperture 566), 
-a registration feature (tapered walls of the cavity 564), the registration feature comprising: 
-tip landing zone1 (upper opening of the cavity 564); and 
-a guiding path1 for guiding a pipette tip along an axis from the tip landing zone to a tip target location1 (location corresponding to the floor plate), 
wherein the sample ports are arranged on the body to receive a pipette tip held by at least one multichannel pipette (see Fig. 5), and further wherein the axis along which the pipette tip travels when guided by the guiding path from the tip landing zone to the tip target location is substantially parallel to the plane of the upper surface 514 of the body2 (see Fig. 5A).  
1Because the claimed elements are nominally referred to as “zone”, “path” and “location”, respectively, they are considered intangible elements of the claimed invention (i.e. spatial coordinates within the device). Consequently, prior art need not comprise tangible features that correspond to said elements. 
2The axis along which the pipette travels can be dependent on intended use. As indicated above, the limitation “guiding path” is intangible and it can correspond to any arbitrary path (even indirect path) connecting the tip landing zone and the target location. Consequently, any path having a vector 
With respect to claim 3, because the registration feature is tapered (see Fig. 5A), the width of the tip landing zone is larger than the width of the tip target location.  
With respect to claim 4, the claim is indefinite, as discussed above. Nevertheless, the tip landing zone has a perimeter larger than a width over which axial deviation of a pipette tip orifice from a pipette tip central axis does not exceed (see Fig. 5A illustrating relative size of a pipette tip 570).  
With respect to claims 5 and 6, because the registration feature is tapered (see Fig. 5A), the guiding path comprises a contiguous gradient having a gradient slope made with respect to the axis along which a pipette tip travels when guided by the guiding path from the tip landing zone to the tip target location.  
With respect to claim 7, based on the materials from which the device can be made (see [0086]), the registration feature is deemed to be resistant to deformation under pressure imparted by a pipette tip coupled to the multichannel pipette.  
With respect to claim 8, the device further comprises an aperture 566 positioned at the tip target location, and traversing the body between the floor plate of the sample port and the lower surface of the body (see Fig. 5A).  
With respect to claims 9 and 10, the aperture 566 is large enough to allow a pipette tip to be inserted at least partially therethrough (see [0067]). Naturally, the aperture must also be large enough to allow liquid to pass therethrough. 
With respect to claims 11 and 12, the claims fail to further limit the claimed invention, as discussed above. Nevertheless, the device is adapted to engage with an apparatus 580 for receiving pipetted liquid, said apparatus comprising a plurality of receptacles for receiving the pipetted liquid (see Fig. 5B).  
With respect to claim 13, the claim is indefinite and it fails to further limit the claimed invention, as discussed above. Nevertheless, the device is configured to overlay an electrophoretic matrix material 580 (see Fig. 5B). 

With respect to claim 15, the claim is indefinite and it fails to further limit the claimed invention, as discussed above. Nevertheless, the lid is configured to overlay an electrophoretic matrix material 580 (see Fig. 5B).  
With respect to claim 18, the plurality of sample ports are positioned in a row (see Fig. 5).  
With respect to claim 20, the device can be a lid 110 of a cassette 100 such that the upper surface and the bottom surface of the device correspond to the outer surface and the inner surface of the lid, respectively (see [0008]). The cassette 100 comprises (see Fig. 1): 
-a tray 120 having a floor and two pairs of opposing side walls extending upwardly from the floor, the tray at least partially defining a plurality of assay channels 202 (see Fig. 2), 
- the lid 110 adapted to engage the side walls of the tray, thereby creating a space between the tray floor and the lid, wherein the plurality of ports are configured to introduce samples into the assay channels 202 (see [0008]). 
As discussed above (see rejection of claim 8), the lid further comprises a plurality of apertures 566 positioned at each respective tip target location and traversing the lid between the floor plate of the respective sample port and the inner surface of the lid.  
With respect to claim 21, because the registration feature is tapered (see Fig. 5A), the width of the tip landing zone is larger than the width of the tip target location in each sample port. 
With respect to claim 22, the cassette further comprises a plurality of jersey walls extending from the lid into the space between the tray and the lid, at least partially providing a barrier between the assay channels 202 (see [0013] and Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slobodan et al. 
While Slobodan et al. do not disclose that the plurality of sample ports are arranged in two or more offset parallel rows, given that the device is configured to overlay an electrophoretic matrix material 580 such that the sample ports 560 align with corresponding wells 582 of the matrix material 580 (see Fig. 5B), it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 in a format that corresponds to a format of conventional electrophoretic matrix materials. According to Applicant’s own disclosure (see [0006]), electrophoretic matrix materials having wells arranged in offset parallel rows are well-known in the art. That said, it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 of the Slobodan et al. device in offset parallel rows.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796